Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 26, 2016

                                    No. 04-13-00239-CV

          LAW OFFICE OF OSCAR C. GONZALEZ, INC. and Oscar Gonzalez,
                               Appellants

                                              v.

                                       Isabel SLOAN,
                                          Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-14280
                           Honorable Larry Noll, Judge Presiding


                                       ORDER
    The appellant’s unopposed first motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to June 9, 2016.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court